Citation Nr: 0003738	
Decision Date: 02/14/00    Archive Date: 02/15/00

DOCKET NO.  94-43 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether the termination of a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU) effective August 22, 1988 was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1967 to August 
1968.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1993 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which terminated the veteran's TDIU 
rating effective August 22, 1988 and reduced the veteran to a 
90 percent schedular rating effective August 23, 1988.  In 
addition, entitlement to an increased rating for post-
traumatic stress disorder (PTSD) was denied.  

The Board notes that the retroactive termination of TDIU 
benefits resulted in an overpayment.  The veteran applied for 
a waiver of the recovery thereof, but the Committee on 
Waivers and Compromises (Committee) of the RO denied that 
request for waiver in November 1994.  However since the issue 
of whether the overpayment at issue was properly created was 
properly appealed to the Board prior to that determination, 
the Committee's determination was premature.  As set forth 
below, the Board concludes that the debt was not properly 
created; as such, there is no longer an overpayment at issue.  


FINDINGS OF FACT

1.  The veteran was originally granted a TDIU rating in a 
March 1980 rating decision; the assigned effective date was 
November 28, 1979.  

2.  From the time the veteran was granted a TDIU rating, his 
service-connected disabilities have been as follows: 
psychiatric disability (characterized as anxiety reaction and 
subsequently as PTSD), rated as 50 percent disabling; 2 and 1/2 
inch scar below the left scapula with shell fragment wounds 
of the left chest and left axilla, rated as 20 percent 
disabling; scar of the left elbow with residuals of 
comminuted fracture of the left distal humerus, rated as 20 
percent disabling; scar of the right forearm, volar aspect, 
ulna side, with sensitive scar, rated as 20 percent 
disabling; loss of the right 5th finger proximal phalanx with 
neuroma and scar, rated as 10 percent disabling; scar of the 
left forearm, junction distal and middle thirds ulna aspect, 
and 3 inch scar of the dorsal of left wrist, rated as 10 
percent disabling; residuals of multiple shell fragment 
wounds of the right leg, rated as 10 percent disabling; 
residuals of multiple fragment wounds of the right thigh with 
retained foreign body, rated as 10 percent disabling; 
residuals of shrapnel wounds of the left leg with retained 
foreign body, rated as 10 percent disabling; residuals of 
multiple fragment wounds of the left eye and buttock with 
retained foreign body, rated as 10 percent disabling; 
tinnitus, residuals of shell fragment wound explosion, rated 
as non-compensable; and small scars of the upper abdomen, 
rated as non-compensable; the total schedular has been 90 
percent.  

3.  In March 1993, the RO proposed to terminate the veteran's 
TDIU benefits based on evidence showing that he was employed 
from August 24, 1988 to January 23, 1992 on a part-time 
basis.  

4.  In a May 1993 rating decision, the RO terminated the 
veteran's TDIU rating effective August 22, 1988 and reduced 
the veteran to a 90 percent schedular rating effective August 
23, 1988; the veteran appealed that determination.  

5.  In a July 1993 Administrative Decision, the RO concluded 
that the veteran's actions of misreporting his employment 
status on Employment Questionnaires constituted prima facie 
evidence of fraud under the provisions of 
38 C.F.R. § 3.901(a).  

6.  The veteran's inaccurate reporting of his employment 
status on Employment Questionnaires did not constitute fraud.

7.  The veteran has not been engaged in substantially gainful 
employment from August 22, 1988 to the present time; the 
veteran engaged in part-time employment from mid-1988 to 
January 1992 which was marginal.  


CONCLUSION OF LAW

The termination of the veteran's TDIU rating as of 
August 22, 1988 was not proper, the veteran's TDIU rating is 
restored effective from that date.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.105, 3.340, 3.341, 3.343, 4.16 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds the veteran's claim to be well-grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  That 
is, the Board finds find that he has presented a plausible 
claim.  The Board is also satisfied that all relevant facts 
have been properly developed and that no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

The Board notes that the veteran served in combat in Vietnam 
and is the recipient of the Purple Heart Medal.

In pertinent part, historically, the veteran was originally 
granted a TDIU rating in a March 1980 rating decision.  The 
assigned effective date was November 28, 1979.  This grant 
was based on a finding that the veteran's service-connected 
disabilities precluded substantially gainful employment.  The 
veteran's service-connected disabilities were as follows: 
anxiety reaction, rated as 50 percent disabling; 2 and 1/2 inch 
scar below the left scapula with shell fragment wounds of the 
left chest and left axilla, rated as 20 percent disabling; 
scar of the left elbow with residuals of comminuted fracture 
of the left distal humerus, rated as 20 percent disabling; 
scar of the right forearm, volar aspect, ulna side, with 
sensitive scar, rated as 20 percent disabling; loss of the 
right 5th finger proximal phalanx with neuroma and scar, 
rated as 10 percent disabling; scar of the left forearm, 
junction distal and middle thirds ulna aspect, and 3 inch 
scar of the dorsal of left wrist, rated as 10 percent 
disabling; residuals of multiple shell fragment wounds of the 
right leg, rated as 10 percent disabling; residuals of 
multiple fragment wounds of the right thigh with retained 
foreign body, rated as 10 percent disabling; residuals of 
shrapnel wounds of the left leg with retained foreign body, 
rated as 10 percent disabling; residuals of multiple fragment 
wounds of the left eye and buttock with retained foreign 
body, rated as 10 percent disabling; tinnitus, residuals of 
shell fragment wound explosion, rated as non-compensable; and 
small scars of the upper abdomen, rated as non-compensable.  
The total schedular rating was 90 percent.  

In December 1980, the TDIU rating was confirmed and 
continued.  

In January 1983, the veteran was afforded a VA psychiatric 
examination.  Mental status examination revealed that the 
veteran was carelessly dressed.  He was chronically anxious 
and depressed with chest complaints, irritability, chronic 
fatigue, sleep disturbance to include nightmares, and 
headaches.  There was no thinking disorder.  Affect was 
generally appropriate, but the veteran appeared glum.  There 
were no specific delusions or hallucinations.  Cognitive 
functions and sensorium were clear.  The diagnoses were 
generalized anxiety disorder and dysthymic disorder.  

In January 1983, the TDIU rating was confirmed and continued.  

In October 1986, the veteran was hospitalized for 
approximately one week.  At that time, the examiner noted 
that this was the veteran's first psychiatric admission and 
that he carried the diagnoses of depression and PTSD.  It was 
noted that he was admitted when the Department of Social 
Services in his hometown requested that he leave the home 
pending an investigation of alleged pedophilia with his 2 
stepdaughters.  During his evaluation, the veteran did not 
exhibit any evidence of suicidality, homicidality, or of a 
thought disorder.  The veteran did not exhibit 
neurovegetative signs of depression and did not endorse 
depression.  He requested discharge.  The examiner noted that 
he was not a management problem on the ward and did well in 
the program.  He was discharged to his mother's home and was 
scheduled for outpatient treatment.  The examiner indicated 
that the veteran was considered employable at that time.  

In November 1986, the TDIU rating was confirmed and 
continued.  

In October 1988, the veteran completed an Employment 
Questionnaire and indicated that he was not employed.  

In April 1989, the veteran was afforded a VA psychiatric 
examination.  At that time, it was noted that the prior 
questions of improper involvement of the veteran with his 
stepdaughters had been resolved, although the result was not 
indicated.  The examiner noted that the veteran was receiving 
medical treatment for his psychiatric disorder every other 
month.  It was noted that the veteran also attended Vietnam 
Veterans' groups and that he would attend on a more frequent 
basis, but was unable to handle the conversations about the 
Vietnam War.  The veteran also reported that he hated crowds, 
had startle reaction, flashbacks, sleep disturbance to 
include nightmares, distrust of others, difficulty 
communicating with strangers, and irritability.  Mental 
status examination revealed that the veteran's speech was 
intact and answers to questions were appropriate.  His 
predominant symptoms were those associated with PTSD, with 
life-threatening stressors, startle reaction, flashbacks, 
nightmares, survivor's guilt, and hypervigilance.  The 
examiner noted that the veteran definitely had lowering of 
his mood in a depressed phase, but recently had some 
recovery.  Orientation and intellectual functioning were 
intact.  Insight and judgment were good.  The diagnosis was 
PTSD with depressive episodes.  The veteran was deemed 
competent.  

In February 1989, the TDIU rating was confirmed and 
continued.  

In December 1989, November 1990, and December 1991, the 
veteran completed Employment Questionnaires and indicated 
that he was not employed.  

Outpatient records from December 1990 to March 1992 reflected 
treatment primarily for angina and cardiac complaints.  In 
addition, he reported psychiatric symptomatology to include 
nightmares of Vietnam and other sleep difficulty.  Also, the 
veteran was treated for eye complaints.  

In March 1992, the RO proposed to reduce the veteran's 
combined disability level since the veteran failed to report 
for an examination.  Thereafter, the veteran offered to 
report for another VA examination.  

In September 1992, the veteran was afforded a VA examination.  
At that time, the examiner noted that the veteran's health 
had taken a serious downturn over the past 4 years.  His 
multiple shrapnel wounds were noted to have resulted in known 
orthopedic and neuromuscular problems over the last 4 years 
(since 1988).  His neurological and muscular problems were 
noted to have progressed such that his legs were very weak.  
In addition, it was noted that he had continuing emotional 
tension from his PTSD as well as his nonservice-connected 
cardiac disorder (angina).  It was noted that his service-
connected PTSD had caused his angina to worsen.  Thus, the 
examiner noted that both his physical and psychological 
disabilities were interacting in such a way that his health 
was far more tenuous then than it was previously.  The 
examiner noted that the veteran was currently taking 
Alprazolam and Doxepin.  The examiner noted that the veteran 
had been unemployed for several years.  Subjectively, the 
veteran complained that he was unable to sleep unless he took 
Doxepin at night.  The veteran related that on certain dates, 
his memories of Vietnam were amplified and caused further 
sleep disturbance.  He reported that he formerly had 
prolonged dissociative spells which were currently less 
prolonged.  The veteran reported that he was unable to 
socialize except with Vietnam veterans and was hypervigilant 
when he was out, such as at a restaurant.  He related that he 
had easily precipitated spells and flashbacks, dissociative 
panics, and startle reaction.  He described periods in which 
he went "blank" and would find himself crawling around on 
the ground after hearing loud noises.  The veteran indicated 
that he avoided reminders of Vietnam.  Objectively, the 
veteran was alert, oriented, and cooperative.  He appeared 
chronically ill and cooperative.  He spoke articulately about 
the content of his combat nightmares and was able to be 
forthcoming about his symptoms.  He denied depression, rather 
characterizing his feelings as constant anxiety.  He stated 
that he was irritable, but denied homicidal types of rages.  
The examiner noted that the veteran had prolonged 
associations and flashbacks which represented a loss of 
contact with reality, but were not diagnostic of a thought 
disorder.  It was noted that the veteran's insight into his 
condition was very good.  It was further noted that his 
social judgment was generally appropriate.  The diagnosis was 
PTSD.  The veteran was deemed to be competent for VA 
purposes.  The examiner recommended that further testing be 
undertaken as the veteran had developed severe progression of 
his neuromuscular condition as well as the new onset of 
unstable angina.  The examiner noted that, apparently, both 
of those conditions were related to his original service-
connected disabilities.  

In March 1993, the RO proposed to terminate the veteran's 
TDIU benefits based on evidence showing that he was employed 
from August 24, 1988 to January 23, 1992 on a part-time 
basis.  The RO noted that in annual Employment Questionnaires 
as well as in his personal history reports to VA physicians, 
the veteran had maintained that he had not been employed.  

In an April 1993 statement, the veteran indicated that he had 
not worked since January 1992.  He indicated that when he had 
been employed, it was for a maximum of 20 hours per week.  

Thereafter, in an Administrative Decision dated in July 1993, 
the RO determined that the veteran's failure to accurately 
complete his Employment Questionnaires as well as his other 
statements in which he maintained that he had not been 
employed clearly indicated his intention to hide his 
employment from the VA so as to ensure his continued receipt 
of TDIU.  Accordingly, the RO concluded that the veteran's 
actions constituted prima facie evidence of fraud under the 
provisions of 38 C.F.R. § 3.901(a).  

In a May 1993 rating decision, the RO terminated the 
veteran's TDIU rating effective August 22, 1988 and reduced 
the veteran to a 90 percent schedular rating effective August 
23, 1988.  The veteran's psychiatric disability was 
recharacterized as PTSD.  

The veteran appealed that determination.  In written 
correspondence and in his testimony at a January 1994 
personal hearing before a hearing officer at the RO, the 
veteran maintained that although he had briefly worked part-
time as a bus driver for special needs children, he never 
worked more than 20 hours a week and was often absent from 
work for months at a time due to his service-connected 
disabilities.  The veteran indicated that he had not worked 
in any capacity since January 1992 due to his service-
connected disabilities.  In August 1994, the veteran 
testified at another personal hearing at the RO before a 
hearing officer.  At that time, he maintained that his 
aforementioned part-time employment was marginal employment.  
He indicated that he was not able to work many hours, never 
completed a full week, and was frequently absent from work 
due to his disabilities.  In addition, the veteran and his 
representative essentially maintained that although he 
improperly reported his work history on the Employment 
Questionnaires, it was due to his mistaken belief that his 
employment was so marginal that it did not equate actual 
employability.  

As noted above, in the July 1993 Administrative Decision, the 
RO concluded that the veteran had committed fraud under the 
provisions of 38 C.F.R. § 3.901(a).  However, the Board notes 
that 38 C.F.R. § 3.901(a) is applicable only in cases 
involving forfeiture.  Since this case does not involve 
forfeiture, the aforementioned definition of fraud is not for 
application.  

The Board notes that in a VA Office of General Counsel (GC) 
Opinion, VAOPGC 4-85 (September 16, 1985), the GC indicated 
that "[t]here is no all-embracing definition of 'fraud' and 
the existence or lack of fraud is a case-specific conclusion 
based on all facts in each instance."  The GC found the 
following definition of fraud useful: 

An intentional perversion of truth for the purpose of 
inducing another in reliance upon it to part with some 
valuable thing belonging to him or to surrender a legal 
right.  A false representation of a matter of fact, whether 
by words or by conduct, by false or misleading allegations, 
or by concealment of that which should have been disclosed, 
which deceives and is intended to deceive another so that he 
shall act upon it to his legal injury.  

Id.  (citing BLACK'S LAW DICTIONARY (rev. 5th ed. 1979)).

In this case, the Board finds the veteran's contentions 
credible.  While he clearly should have reported that he was 
working in any capacity, he did not do so due to his belief 
that his work was marginal, which, as set forth below, is 
also the conclusion of the Board.  As such, the Board does 
not find that his inaccurate report of employment of the 
aforementioned Employment Questionnaires amounted to fraud 
because the veteran did not intentionally distort the truth 
for the purpose of deceiving the VA.  Rather, the veteran 
believed that his employment was only marginal and, as such, 
would not affect his TDIU status.  

Thus, a determination must be made regarding the nature of 
the alleged employment in question is in order to determine 
if the veteran's TDIU benefits were properly terminated.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities. 38 C.F.R. § 4.16(b).  In this case, 
the veteran has met the percentage requirements since the 
effective date of the original award of the TDIU rating.  

Thus, the issue is whether, at the time his TDIU was reduced, 
his service-connected disabilities precluded him from 
engaging in substantially gainful employment (i.e., work 
which is more than marginal, that permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") referred to apparent 
conflicts in the regulations pertaining to individual 
unemployability benefits.  Specifically, the Court indicated 
there was a need to discuss whether the standard delineated 
in the controlling regulations was an "objective" one based 
on the average industrial impairment or a "subjective" one 
based upon the veteran's actual industrial impairment.  The 
Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c).  In a 
pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non- 
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is a recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore, indicated in essence, that the unemployability 
question, that is, the ability or inability to engage in 
substantial gainful activity, had to be looked at in a 
practical manner, and that the thrust was whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  That is, as 
noted, whether his service-connected disabilities precluded 
him from engaging in substantially gainful employment, work 
which was more than marginal, that permitted him to earn a 
"living wage."

In terminating the veteran's TDIU rating effective 
August 22, 1988, the RO properly followed the procedures of 
38 C.F.R. § 3.105(e) concerning notice to the veteran of the 
proposed reduction and giving him an opportunity to submit 
evidence on why the action should not be taken.  However, it 
appears that the RO did not give proper weight to the 
provisions of 38 C.F.R. § 3.343 (continuance of total 
disability ratings).  Under 38 C.F.R. § 3.343(c), when 
determining whether a TDIU rating is to be terminated, 
caution must be exercised that actual employability is 
established by clear and convincing evidence.  If a veteran 
with a TDIU rating begins to engage in a substantially 
gainful occupation during the period beginning after January 
1, 1985, the veteran's rating may not be reduced solely on 
the basis of having secured and followed such substantially 
gainful occupation unless the veteran maintains the 
occupation for a period of 12 consecutive months.  

The evidence did not show that actual employability, that is, 
beyond marginal employment, was established by clear and 
convincing evidence per 38 C.F.R. § 3.343.  As such, the 
Board finds that the termination TDIU benefits effective 
August 22, 1988 was not proper.  

The Board acknowledges that the veteran did not properly 
inform the VA of his employment status during the relatively 
short time that he was employed on a part-time basis.  
However, in view of the medical evidence as well as the 
veteran's statements, the Board does not find that he was 
engaged in substantially gainful employment.  Rather, the 
Board finds that his part-time employment was marginal.  
According to the RO, the veteran engaged in part-time 
employment from mid-1988 to January 1992.  According to the 
September 1992 VA examination, the veteran's disability level 
had been increasingly worsening for the past 4 years, from 
1988 to 1992.  A review of that report supports the veteran's 
contentions that he was essentially unable to maintain 
employment that would afford him a "living wage" as his 
disabilities caused him to be absent from work from extended 
periods and inhibited his employment abilities in general.  
The work that he engaged in was not, in the Board's opinion, 
substantially gainful employment.  As such, the termination 
of his TDIU benefits was not proper and his TDIU benefits 
should be restored effective August 22, 1988 


ORDER

The termination of the veteran's TDIU rating as of 
August 22, 1988 was not proper, the veteran's TDIU rating is 
restored effective from that date.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

